Citation Nr: 1504432	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for hearing loss.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent from August 28, 2007 and in excess of 70 percent from February 27, 2013 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD with a 30 percent rating effective August 28, 2007, the day the original disability claim was received.  During the appeal, a June 2014 Decision Review Officer decision granted a higher rating of 70 percent for the PTSD for the period from February 27, 2013 (the date of a VA examination for PTSD), creating a "staged" initial rating for PTSD of 30 percent from August 28, 2007 to February 27, 2013 and 70 percent from February 27, 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In December 2014, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  
 

FINDINGS OF FACT

1.  For the initial rating period from August 28, 2007 to February 27, 2013, the PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, due to PTSD symptoms of markedly diminished participation in activities, feelings of detachment from others, restricted range of affect, insomnia, irritability or outbursts of anger, exaggerated startle response in response to loud noises, difficulties with concentration, and hypervigilance.
 
2.  For the initial rating period from February 27, 2013, the PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD symptoms of depressed mood and anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  

3.  During the December 2014 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal regarding the issue of entitlement to an increased (compensable) disability rating for hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met for the initial rating period from August 28, 2007 to February 27, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a disability rating in excess of 70 percent have not been met or more nearly approximated for the initial rating period from February 27, 2013.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411 (2014).

3.  Regarding the issue of increased (compensable) disability rating for hearing loss, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the Veteran has requested withdrawal of the appeal regarding the issue of entitlement to an increased (compensable) disability rating for hearing loss, a discussion of how VA satisfied the duties to notify and assist for that issue is not needed.

In this case, the Veteran is also challenging the initial disability rating for PTSD following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. §  3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a notice of disagreement, such as in this case.   

As noted above, the Veteran testified at a December 2014 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented evidence about the PTSD symptoms and functional impairment he experienced.  

In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  As the Veteran presented evidence of symptoms and functional impairment due to the PTSD and there is additionally medical evidence reflecting the severity of the PTSD and the degree of occupational and social impairment caused by the PTSD, there is no overlooked, missing, or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the appeal based on the current record.

Regarding VA's duty to assist in claims development, the RO provided the Veteran with a January 2008 examination and a February 2013 VA examination.  The examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough history of the PTSD from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners also reviewed the claims file.  The examiners considered the Veteran's subjective complaints as related to current PTSD symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  In consideration of the foregoing, the Board finds that the examiners had adequate facts and data regarding the history and condition of the disability.  There is neither allegation nor indication of a material change in the PTSD since the last VA examination.  For these reasons, the Board finds that the examination reports are adequate for deciding the initial rating appeal.

In an April 2008 Notice of Disagreement, the Veteran contends that the January 2008 examination was inadequate because it only lasted fifteen to twenty minutes, which the Veteran contends is not long enough to make a determination on a stressor of forty years; however, the examiner's report shows that the examiner interviewed the Veteran, reviewed the claims file, and made relevant clinical findings.  The examiner considered the Veteran's history of PTSD and current symptoms and manifestations of PTSD.  There is no indication that the Veteran did not receive a thorough examination or that any pertinent information was not considered; therefore, the January 2008 examination is adequate for rating purposes, and no further examination is needed. 

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Analysis of Initial Rating for PTSD

For the initial rating period from August 28, 2007 to February 27, 2013, the PTSD has been rated at 30 percent under 38 C.F.R. § 4.130, DC 9411.  For the initial rating period from February 27, 2013, the PTSD disability has been rated at 70 percent under 38 C.F.R. § 4.130, DC 9411.

PTSD Rating from August 28, 2007 to February 27, 2013

For the period from August 28, 2007 to February 27, 2013 the PTSD was initially rated at 30 percent under DC 9411.  The Veteran contends that the PTSD symptoms and functional impairment more closely approximate a 70 percent rating for the period from August 28, 2007.

After review of the lay and medical evidence of record, the Board finds that the criteria for a 50 percent rating under DC 9411 for the PTSD have been met or more nearly approximated for the portion of the rating period from August 28, 2007 to February 27, 2013.  

At the January 2008 PTSD examination, the VA psychologist noted the PTSD symptoms of markedly diminished participation in activities, feelings of detachment from others, restricted range of affect, insomnia, irritability or outbursts of anger, exaggerated startle response in response to loud noises, difficulties with concentration, and hypervigilance.  The Veteran reported a good relationship with his siblings, and a strained relationship with his wife and children.  The psychologist specifically noted that suicidal or homicidal ideation were absent, obsessional rituals were absent, communication and speech was within normal limits, orientation was within normal limits, appearance and hygiene were appropriate, delusions or hallucinations were absent, and behavior was appropriate.  The psychologist assigned the GAF of 54.  The symptomatology and level of social and occupational impairment demonstrated during the January 2008 PTSD examination more nearly approximates the criteria for a 50 percent rating for the initial rating period from August 28, 2007 to February 27, 2013.

The VA examination history and findings are consistent with VA Medical Center (VAMC) reports of record.  During VAMC appointments from June 2007 to November 2007, the Veteran reported symptoms of feeling anger, sleeping poorly, startling easily, and hypervigilance, and denied suicidal or homicidal ideations.  The Veteran reported being active in his religion and attending religious ceremonies three times a week.  During this time, VA mental health care providers noted that the Veteran had a pleasant affect and logical thoughts.  PTSD group therapy records dated from March 2008 to October 2011 note that the Veteran has a euthymic mood and appropriate affect, and is oriented and well-groomed.  The symptomatology and level of social and occupational impairment demonstrated in VA treatment records more nearly approximates the criteria for a 50 percent rating for the initial rating period from August 28, 2007 to February 27, 2013.
    
The weight of the evidence demonstrates that for this period PTSD is not manifested by the psychiatric symptomatology and social and occupational impairment either specified in the schedular criteria for a 70 percent disability rating, or by other psychiatric symptomatology or social and occupational impairment of similar frequency, severity, and duration such that a higher rating is warranted.  The evidence does not demonstrate an inability to establish and maintain effective friendships; rather, as discussed above, the Veteran reports a good relationship with his siblings and is an active member of his religious organization.  The evidence does not demonstrate suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous pain or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances, including work or a worklike setting.  Although the evidence shows persistent irritability or outbursts of anger during the initial rating period from August 28, 2007 to February 27, 2013, it does not show that symptoms were so severe that they resulted in periods of violence.  

VA mental health care providers have assigned GAF scores ranging from 50 to 63 during the initial rating period from August 28, 2007 to February 27, 2013, which reflect serious to mild symptoms.  The Board finds that the GAF score of 50, assigned during a June 2007 VAMC appointment, is outweighed by the VA examination findings regarding symptoms of occupational and social impairment.  As discussed above, the overall disability picture reflects that the Veteran has moderate symptomatology, warranting a schedular rating of 50 percent.  See generally, Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that, although a GAF Scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  The Board also notes that the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.   

The Board finds that the criteria for a 50 percent rating under DC 9411 for PTSD have been met or more nearly approximated for the portion of the rating period from August 28, 2007 to February 27, 2013.  The evidence does not reflect occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; or inability to establish and maintain effective relationships, as is required for a higher 70 percent evaluation for PTSD.  38 C.F.R. §§ 4.3, 4.7.  

PTSD Rating from February 27, 2013

For the period from February 27, 2013 the PTSD was initially rated at 70 percent under DC 9411.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the PTSD more closely approximates a rating in excess of 70 percent under DC 9411 for the portion of the rating period from February 27, 2013.  The frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment does not more closely approximate the schedular criteria for a 100 percent rating under DC 9411.

At the February 2013 PTSD examination, the VA psychologist noted the PTSD symptoms of  depressed mood and anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  These symptoms and occupational and social impairment are contemplated by a 70 percent rating for PTSD.

The Board notes that there are no VAMC or private treatment records dated after February 2013 of record; however, the February 2013 PTSD examination history and findings are consistent with the Veteran's testimony during the December 2014 Travel Board hearing.  During the hearing, the Veteran reported that he had a problem controlling his anger and avoids people so he can avoid arguments.  The Veteran stated that although he is separated from his wife, they are working on their relationship and, although he does not associate much with people outside of his family, he does have a couple of friends from the Vietnam War with whom he visits.  The Veteran testified that he feels depressed from time to time, but not on a daily basis; that he frequently forgets things, has difficulty completing tasks, and gets distracted easily; and that he has nightmares every three to five months.  The symptomatology and level of social and occupational impairment described during the December 2014 Travel Board hearing more nearly approximate the criteria for a 70 percent rating.

The weight of the evidence demonstrates that PTSD is not manifested by total social and occupational impairment or the psychiatric symptomatology specified in the schedular criteria for a 100 percent disability rating, or by other psychiatric symptomatology or social and occupational impairment of similar frequency, severity, and duration such that a higher rating of 100 percent is warranted.  The evidence does not demonstrate total occupational and social impairment; rather, as discussed above, the Veteran reports that he is working on his relationship with his wife and has a couple of friends from the Vietnam War with whom he socializes.  The evidence does not demonstrate gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name at any time during the rating period.

The Board finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for a rating in excess of 70 percent under DC 9411 for the initial rating period from February 27, 2013.  The evidence does not reflect total occupational and social impairment due to such symptoms as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, as is required for a higher 100 percent evaluation for PTSD.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment, including specifically occupational and social impairment, that are not already encompassed by the schedular rating criteria.  The schedular rating criteria, 
DC 9411, specifically provide for disability ratings based on a combination of symptoms, complaints, and clinical findings to the extent they are socially and occupationally impairing.  

The PTSD symptoms demonstrated by the evidence in this Veteran's case are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  For the initial rating period from August 28, 2007 to February 27, 2013, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, due to PTSD symptoms of markedly diminished participation in activities and feelings of detachment from others (which are like or similar to disturbances of motivation or mood), restricted range of affect (mood disturbance), insomnia (sleep impairment), irritability or outbursts of anger (mood disturbance), exaggerated startle response and hypervigilance (have some features of panic attacks), and difficulties with concentration (similar to difficulty in understanding complex commands or impaired abstract thinking).  

For the initial rating period from February 27, 2013, the PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD symptoms of depressed mood and anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  

The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  	

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple 
service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Veteran has filed a separate claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The issue of rating PTSD, including the ancillary question of whether extraschedular rating referral for PTSD is warranted under 38 C.F.R. § 3.321(b), is not intertwined with the distinct claim for TDIU, even though TDIU is another form of extra-schedular rating; therefore, the issue of rating PTSD will not be deferred pending adjudication of the TDIU issue.  The PTSD rating issue, including extraschedular rating referral question, is further not intertwined with the TDIU issue because if TDIU is granted, the Veteran still has all the procedural protections for assigning an effective date for TDIU from the date of claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the effective date for a TDIU claim raised during the appeal period for higher rating issue may be the date of the increased rating claim).

As distinguished from a 38 C.F.R. § 3.321(b) referral for a specific service-connected disability (PTSD in this case), adjudication of the issue of TDIU will necessarily be based on consideration of the occupational impact of all service-connected disabilities, not just the service-connected PTSD.  See 38 C.F.R. § 4.16a.  In Johnson, 26 Vet. App. at 244-45, the Court held that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate.  Instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually.    

In contrast to the criteria for extraschedular referral under 38 C.F.R. § 3.321(b) for inadequate schedular rating criteria for a single disability or specifically asserted unique combination of specifically identified service-connected disabilities (see Johnson), consideration of entitlement for a TDIU requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16 (emphasis added).  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  While entitlement to a TDIU under 38 C.F.R. § 4.16 requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular evaluation focuses only on whether the schedular rating criteria for a particular, singular disability is inadequate to compensate for the average impairment of earning capacity due to that singular disability.  Additionally, based on the disability-by-disability method endorsed by the Court in Johnson, consideration of marked interference with employment under 38 C.F.R. § 3.321(b)(1) would also be considered on a disability-by-disability basis and would not look at how the combination of service-connected disabilities impacted a veteran's employability.

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16, although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun v. Peake, 22 Vet. App. 111, 117 (2008) ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.        

Withdrawal Analysis for Increased Rating Appeal for Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204

At the December 2014 Board hearing, the Veteran and representative indicated that the Veteran wanted to withdraw the appeal for entitlement to an increased (compensable) disability rating for hearing loss.  As the Veteran has withdrawn this increased rating appeal, there remain no allegations  of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to further review the appeal of entitlement to an increased disability rating for hearing loss, and it must be dismissed.


ORDER

An initial disability rating for PTSD of 50 percent, but no higher, for the initial rating period from August 28, 2007 to February 27, 2013, is granted; a rating in excess of 70 percent for the initial rating period form February 27, 2013 is denied.

The appeal for an increased (compensable) disability rating for service-connected hearing loss is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


